FILED

APR 2  2010
UNITED STATES DISTRICT COURT C\erk, U.S. District_& Bankruptc\|¢
FOR THE DISTRICT OF COLUMBIA COU\’TS TO|' the DiSUlCf 01 C¢lll|mb 3
Kedist Hirpassa, )
)
Plaintiff, )
) ..
v. ) Civil Action No.:   7
)
Federal Aviation Administration, )
)
Defendant. )
MEMORANDUM OPINION

The plaintiff has filed an application to proceed without prepayment of fees and a pro se
complaint. The application will be granted and the complaint will be dismissed.

In his complaint, the plaintiff states that since his employment as a summer clerk in 2004
at the U.S. Department of State, he has been "consistently stalked by various helicopters, mainly
Arrny (Grey) and Police helicopter." Compl. at l. When he contacted the Federal Aviation
Administration, he was "told to take pictures of it." Ia’. Immediately thereafter the plaintiffs’
camera was "found missing from [his] Bank of America safety box[.]" The plaintiff states that
"whoever has been stalking me using helicopters have [sic] made it difficult for me to live my
life the way I desire[.]" Id

The complaint appears to be based on the sort of "fantastic or delusional scenarios" that
warrant summary dismissal. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989) (determining that
courts have the "unusual power to pierce the veil of the complaint’s factual allegations and
dismiss those claims whose factual contentions are clearly baseless"). Thus, the complaint will

be dismissed under 28 U.S.C. § l9l S(e)(Z)(B)(i) (requiring dismissal of frivolous complaints).

fin

 

A separate order accompanies this memorandum opinion.

     

ed States District Judge

Date:  /`L// ;L;,D